Citation Nr: 0602848	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  03-02 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral hand and leg 
disorders, claimed as secondary to service-connected 
fibromyositis of the lumbar muscles.


REPRESENTATION

Appellant represented by:	Louis A. deMier LeBlanc, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel
INTRODUCTION

The veteran had active military service from January 1960 to 
March 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  A Notice of Disagreement was received in 
October 2002.  A Statement of the Case was issued in January 
2003.  A timely appeal was received in February 2003.  

The Board remanded the veteran's claim to the RO in December 
2003 to comply with the veteran's request for a hearing 
before a member of the Board sitting at the RO (i.e., Travel 
Board hearing).  Instead of a Travel Board hearing, the 
veteran appeared and presented testimony at a hearing before 
a Hearing Officer in February 2004.  In October 2004, the 
Board found that this hearing was not sufficient to comply 
with the Board's prior remand instruction in violation of 
Stegall v. West, 11 Vet. App. 268 (1998) because there was no 
specific withdrawal of the request for a Travel Board hearing 
in the record.  The Board again remanded the veteran's claim 
for the scheduling of a Travel Board hearing.  The RO 
scheduled the veteran for a Travel Board hearing in May 2005, 
but that hearing was cancelled by the veteran.  The veteran's 
claim has, therefore, been returned to the Board for final 
consideration.


FINDING OF FACT

The veteran's bilateral hand and leg disorders are not 
proximately due to or the result of his service-connected 
fibromyositis of the lumbar muscles; nor are they related to 
any injury or disease incurred in service.




CONCLUSION OF LAW

Service connection for bilateral hand and leg disorders is 
not warranted.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board must first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and evidence (medical or lay) that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2005); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1) (2004); see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Id.; see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, notice was provided to the veteran in 
July 2002, prior to the initial AOJ decision.  This letter 
advised the veteran of the first, second and third elements 
as stated above.  By means of the various ratings, statement 
of the case and supplemental statement of the case, the 
veteran was advised of the specific reasons why this 
particular claim was denied, and the information and evidence 
needed to substantiate the claim.  He also was provided the 
text of the relevant regulation implementing the law with 
respect to this notice requirement and told it was his 
responsibility to support the claim with appropriate 
evidence.  Indeed, the veteran submitted evidence to consider 
in connection with his claim.  

Although the notice letter provided to the veteran did not 
specifically contain the fourth element (i.e., tell the 
claimant to provide any relevant evidence in his or her 
possession), the Board finds that the letter and other 
documents, read as a whole, give notice to the veteran of 
VA's desire to obtain additional information and evidence 
supporting and substantiating the claim or possibly leading 
to such information and evidence.  VA has, therefore, 
complied with these notice requirements.  

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are in the file.  VA 
outpatient records are in the file for treatment from April 
1994 through January 2004.  The RO also requested private 
treatment records identified by the veteran, and he submitted 
other private treatment records.  The veteran was notified in 
the rating decisions, Statement of the Case and Supplemental 
Statement of the Case of what evidence the RO had obtained 
and considered in rendering its decision.  He has not 
identified any additional evidence.  VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).   VA, therefore, has made every reasonable 
effort to obtain all records relevant to the veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
provided VA examinations in April 2001 and August 2002.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of his claim.

II.  Analysis

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2005); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  In Allen, the United States Court of Appeals 
for Veterans Claims (Court) indicated that the term 
"disability" as used in 38 U.S.C.A. § 1110 (West 2002) 
"... refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated.  The 
Court then concluded that "... pursuant to § 1110 and 
§ 3.310(a), when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Id.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.

The medical evidence shows that the veteran has multiple 
diagnoses related to his hands and legs, including bilateral 
knee degenerative arthritis, peripheral neuropathy bilateral 
lower extremities, bilateral carpal tunnel syndrome, and 
degenerative joint disease of the second and fourth digits of 
the right hand.  After considering all the evidence, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim.  There is no evidence that the 
conditions the veteran has are proximately due to or the 
result of his service-connected fibromyositis of the lumbar 
muscles.  The treatment records available show that the 
veteran has these conditions, but they do not show any 
opinions as to the etiology of them.

The veteran underwent VA examination in August 2002 
specifically for his leg and hand conditions.  The 
examination on his legs revealed he has a congenital moderate 
genu varus deformity of the knees (bowed legs) and mild 
degenerative arthritis in the knees as shown by x-ray.  The 
examiner also found diminished pinprick and smooth sensation 
and vibration sense in the lower extremities, which he 
diagnosed as peripheral neuropathy as shown by 
electromyelogram from January 1995.  In examining the hands, 
the examiner found the veteran had Heberden's nodes 
deformities on the distal interphalangeal joints of all the 
fingers, more pronounced on the right hand, as seen in 
osteoarthritis.  X-rays showed degenerative joint disease of 
the second and fourth digits of the right hand.  He had mild 
weakness bilaterally and diminished pinprick and sensation 
diffusely on the hands.  There was also mild atrophy of the 
right thenar muscles.  The examiner stated that the veteran's 
hand and leg symptoms are caused by nonservice-connected 
conditions.  

There is no evidence to contradict the VA examiner's opinion.  
Furthermore, with regard to the veteran's hand conditions, 
the evidence shows that the veteran filed for compensation 
from the Puerto Rico State Insurance Fund for his neck and 
bilateral hand conditions (listed as carpal tunnel syndrome) 
claiming that these conditions were work-related.  It was 
found that the claimed conditions met the criteria for 
compensation for accidents at work, and the veteran was 
awarded compensation.    Based on the available evidence, the 
Board finds that the veteran's hand and leg conditions are 
not proximately due to or the result of his service-connected 
fibromyositis of the lumbar muscles.  

The Board must also consider whether the veteran is entitled 
to service connection on a direct basis.  See Combee v. v. 
Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  Service 
connection means that the facts establish that a particular 
injury or disease resulting in disability was incurred in the 
line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2005).  
This may be shown by affirmative evidence showing inception 
or aggravation during service or through statutory 
presumptions.  Id.  When a disease is first diagnosed after 
service, service connection can still be granted for that 
condition if the evidence shows it was incurred in service.  
38 C.F.R. § 3.303(d) (2005).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

There is no evidence that the veteran incurred any injury or 
disease to his hands or legs in service that would be related 
to his current complaints.  The service medical records are 
silent for any complaints or treatment related to his hands 
or legs.  His separation examination report is also silent 
for findings of any problems with his hands or legs.  The 
post-service treatment records do not show any relevant 
complaints and/or treatment until 1994, more than 30 years 
after the veteran was discharged from service.  Finally there 
is no medical opinion that the veteran's current hand and leg 
disorders are related to any injury or disease incurred in 
service.  For these reasons, the Board finds that the veteran 
is not entitled to direct service connection for his 
bilateral hand and leg disorders.  

For the foregoing reasons, the Board finds that service 
connection is not warranted, and the veteran's appeal is 
denied.





ORDER

Entitlement to service connection for bilateral hand and leg 
disorders, claimed as secondary to service-connected 
fibromyositis of the lumbar muscles, is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


